18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 1 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 2 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 3 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 4 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 5 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 6 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 7 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 8 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 9 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 10 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 11 of 12
18-23730-rdd   Doc 1   Filed 11/08/18 Entered 11/08/18 13:59:15   Main Document
                                    Pg 12 of 12
